Case 1:19-cv-09399-ER Document 73 Filed 04/16/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

saaasnmraeliseaaoanannaacannaeanwunaassweeanacsaneaaaeeaes xX
POOF-SLINKY, LLC,

Plaintiff, CIVIL ACTION

19-cv-9399 (ER)
- against - SATISFACTION OF JUDGMENT

A.S. PLASTIC TOYS CO., LTD., et al.,

Defendants.
ee We 6 6 28 be 6.2 6.6 8 @ oo ee a eb Se 6.0 © 6 @ es = ©. eee 2s > €

WHEREAS, a judgment was entered in the above action on the 25" day of
March, 2021 in favor of Plaintiff Poof-Slinky, LLC, and against Defendant Child Wonderland
Store in the amount of $50,000.00, and said judgment having been satisfied, and it is certified
that there are no outstanding executions with any Sheriff or Marshall.
THEREFORE, satisfaction of said judgment is hereby acknowledged, and the
Clerk of the Court is hereby authorized and directed to make an entry of the satisfaction on the

docket of said judgment against Defendant Child Wonderland Store.

Dated: April 9, 2021 Respectfully submitted,

New York, New York
EPSTEIN oe 3
BY:

Brieanne Scully (BS 3711)

bscully@ipcounselors.com
60 East 42nd Street, Suite 2520

Sworn to before me on this ee — a oa 5390
, . iL 2021 elephone: i
9th day of April, Facsimile: (212) 292-5391

a Lu = Attorney for Plaintiff
a Poof-Slinky, LLC

NOTARY PUBLIC

 

Danielle S, Futterman
Notary Public - State of New York
No. 02FU64111 0 ty
Qualified in Nassau Coun’
27> vty Comerission Expres Noverber 9, 20_)}_4

 

 

 

 
